MONTGOMERY, J.:
This is not a controversy between mortgage creditor and debtor in which equitable relief is sought by the debtor on the ground of unconscionable or fraudulent conduct on the part of the creditor, but it is a contest between two sets of creditors, prior and subsequent, as to how the same property which was conveyed tp them by the common debtor should be sold, whether under the first mortgage in three tracts or parcels as it was conveyed, or in numerous sub-divisions as the subsequent creditors insist. The plaintiffs, who are trustees for creditors of the first mortgagee, advertised a sale of the land conveyed in the mortgage and as it was conveyed, in three tracts, under the power contained in the first mortgage, and also under *205that given to them in the deed of trust executed to them by the first mortgagee. "Whereupon the plaintiff creditors under a junior deed of trust made by the same debtor upon the same property procured a stay of the sale in proceedings by injunction before Judge Greene. There is no dispute about the debt due to either set of creditors nor about the execution and validity of the deeds securing the debts. As we have said the plaintiffs neither set up nor show any conditions or circumstances which entitle them to the interference of the Court in the matters complained of. They allege, it is true, that if the property were sub-divided into numerous tracts it would bring more money at sale, and they also allege that they had an agreement with the defendants that they the plaintiffs might.sell the land under their deed of trust and take possession and then sell, in sub-divisions, applying the money from the sales to the payment of the defendant’s claims as fast as received. But the agreement was without consideration and made purely as a favor to the plaintiffs. The plaintiffs however did under the agreement sell the land and buy it themselves. After the sale and purchase by themselves they made numerous sub-divisions of it but have been unable to make sales, though the defendants have given them reasonable time for that purpose. The plaintiffs do not allege insolvency or even present inability to pay off the defendants’ claims, and if the property is really worth what the plaintiffs say it is, it would seem they ought to pay the defendants’ claims and take upon themselves the trouble, expense and delay of making sales of the property in sub-divisions and not put those inconveniences on the defendants. Besides, the creditors of the assignor,of the defendants are demanding, and in some cases threatening legal proceedings for the recovery of their debts. There was error in the order of his Honor restraining the sale. The defend*206ants must be allowed to proceed with the sale, selling the land in three separate tracts as it was conveyed to their assignor in the mortgage to him.
Error.